Citation Nr: 0717797	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to disability rating in excess of 60 percent 
for hidradenitis suppurativa.

2.  Entitlement to a disability rating in excess of 50 
percent for Stevens-Johnson Syndrome with associated symptoms 
of herpes simplex virus, joint arthralgias, skin 
manifestations, and mandibular osteoporosis due to steroid 
therapy.

3.  Entitlement to service connection for sick sinus 
syndrome, claimed as secondary to service-connected Stevens-
Johnson Syndrome.

4.  Entitlement to special monthly compensation (SMC) by 
reason of being housebound.

5.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or in 
acquiring necessary special home adaptations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1983.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision that denied a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations, or in acquiring specially 
adapted housing.

These matters also come to the Board on appeal from a January 
2003 decision of the RO that, in part, denied disability 
ratings in excess of 60 percent for service-connected 
hidradenitis suppurativa, and in excess of 50 percent for 
service-connected Stevens-Johnson Syndrome with associated 
symptoms of herpes simplex, virus, joint arthralgias, skin 
manifestations, and mandibular osteoporosis due to steroid 
therapy; denied service connection for sick sinus syndrome, 
claimed as secondary to service-connected Stevens-Johnson 
Syndrome; and denied entitlement to SMC by reason of being 
housebound.  The veteran timely appealed. 


FINDINGS OF FACT

1.  The veteran's hidradenitis suppurativa is productive of 
intermittent flare-ups requiring antibiotics and multiple 
surgeries, and not involving systemic therapy; fever, weight 
loss, and hypoproteinemia are not shown.

2.  The veteran's Stevens-Johnson Syndrome is productive of 
intermittent episodes of erythema multiforme, herpes simplex 
virus, and mild joint arthralgias; debilitating episodes are 
not shown.
 
3.  Current sick sinus syndrome was first demonstrated many 
years after service, and is not due to or aggravated by a 
service-connected disability.

4.  The veteran does not have a single disability ratable as 
100 percent disabling, nor is he housebound in fact.

5.  The veteran does not have service-connected loss or loss 
of use of an upper or lower extremity, or blindness.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for hidradenitis suppurativa are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7817 (2006).

2.  The criteria for a disability evaluation in excess of 50 
percent for Stevens-Johnson Syndrome with associated symptoms 
of herpes simplex virus, joint arthralgias, skin 
manifestations, and mandibular osteoporosis due to steroid 
therapy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Code 7827 (2006).

3.  The criteria for service connection for sick sinus 
syndrome, claimed as secondary to service-connected Stevens-
Johnson Syndrome, are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).

4.  The criteria for an award of SMC based on housebound 
status are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.350 (2006).   

5.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing, 
or in acquiring necessary special home adaptations, are not 
met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.809, 3.809a (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002, July 2004, December 2004, and January 
2007 letters, the RO notified the veteran of elements of 
service connection and of specially adaptive housing, and the 
evidence needed to establish each element; and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  Notwithstanding the January 2007 letter, the timing 
deficiency was remedied by the fact that the veteran's claims 
were re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The veteran submitted no additional evidence 
following issuance of the January 2007 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.
	
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The January 2007 letter provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  
 
The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

A.  Hidradenitis Suppurativa

The RO has evaluated the service-connected hidradenitis 
suppurativa under 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7817, as 60 percent disabling.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

A 60 percent rating is warranted where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy is required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7817.

A 100 percent rating is assigned with evidence of generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia), and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment, or electron beam therapy is required during 
the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 
7817.

Although the veteran contends that his hidradenitis 
suppurativa is more severe than currently rated, the 
objective evidence does not support a disability rating in 
excess of 60 percent.  

The veteran's medical history reflects long-standing, 
intermittent treatment for hidradenitis suppurativa.  VA 
outpatient treatment records, dated in March 2002, reflect 
that the veteran had been without flare-up since April 2001, 
and had undergone antibiotics treatment when recurrences 
started.  The veteran had also undergone multiple surgeries 
in 2002 to help alleviate the hidradenitis suppurativa of his 
lower extremities.

Examination in February 2005 revealed excision of the 
apocrine (sweat) glands and some adjacent lymph nodes.  The 
examiner noted that the veteran walked with a cane; no 
underlying neurologic or bone condition that could be 
associated or related to the past history of hidradenitis 
suppurativa was detected.

Examination in September 2006 revealed that the veteran had 
been treated with multiple incision and drainage procedures, 
and with antibiotics for four to six weeks.  There was no UV 
light or steroid therapy.  The examiner found no 
constitutional symptoms or indications of weight loss, and 
there were no malignant lesions.  The examiner diagnosed 
hidradenitis suppurativa with residual scarring.  In 
addition, the examiner commented that hidradenitis 
suppurativa treatment is generally unsatisfactory, and that 
radical surgery to remove the areas of apocrine glands is 
extensive and complicated at best.  No treatment has been 
successful in the long run, and antibiotic treatment has been 
shown to cause a flareup as soon as the course of treatment 
ends.

Here, the objective medical evidence, consisting of two VA 
examinations, does not show systemic manifestations, and 
there is no indication of UV light or steroid therapy.

The veteran's scars have been separately rated under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Hence, no more than 
one rating may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.  

In this case, the veteran's hidradenitis suppurativa has been 
manifested primarily by intermittent flare-ups requiring 
antibiotics and multiple surgeries.  These symptoms do not 
meet the criteria for a disability rating in excess of 
60 percent.

B.  Stevens-Johnson Syndrome with Associated Symptoms

The RO has evaluated the service-connected Stevens-Johnson 
Syndrome with associated symptoms of herpes simplex virus, 
joint arthralgias, skin manifestations, and mandibular 
osteoporosis due to steroid therapy, as erythema multiforme 
under 38 C.F.R. § 4.118, Diagnostic Code 7827, as 50 percent 
disabling.

Pursuant to Diagnostic Code 7827, a 30 percent disability 
rating is warranted if there are recurrent episodes occurring 
at least four times during the past 12-month period, and; 
requiring intermittent systemic immunosuppressive therapy.  A 
60 percent disability rating is warranted if there are 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite ongoing 
immunosuppressive therapy.  In addition, the disability may 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118 (2006).  

Here again, the objective evidence does not support a 
disability rating in excess of the currently assigned 50 
percent rating.

The veteran's medical history reflects a diagnosis of 
Stevens-Johnson Syndrome.   Records reflect that, since 1979, 
the veteran has been experiencing intermittent episodes of 
ulcerations in his mouth, with swelling of the mucous 
membrane, and a rash on his arms and legs.

Examination in December 2002 revealed no active lesions.  
Although there was no evidence of any significant joint 
deformity or inflammation or swelling, the veteran complained 
of diffuse arthralgias or achy pain.  

VA outpatient treatment records in March 2002 reflect that 
the veteran had a mild episode of Stevens-Johnson Syndrome a 
few weeks earlier; and that since starting on new medication, 
the symptoms were not anything like they used to be and were 
better.

Examination in February 2005 revealed no evidence of herpes 
infection, although the veteran complained of intermittent 
episodes.

Examination in September 2006 revealed diagnoses of recurrent 
erythema multiforme, and herpes simplex 1 and 2.  The 
examiner found that the veteran did not meet the criteria for 
a diagnosis of Stevens-Johnson Syndrome, which must involve 
two areas of mucous membrane.  The examiner also noted that 
there can be a lasting relationship between herpes simplex 
viruses and both erythea multiforme and hidradenitis 
suppurativa.  The examiner noted that treatment for recurrent 
erythema multiforme was simply supportive, and that steroid 
therapy remained controversial; treatment for herpes simplex 
viruses made outbreaks less severe.  During the examination, 
the veteran reported having four or five significant flare-
ups a year that lasted five-to-ten days.

The objective medical evidence does not reflect that any of 
the intermittent episodes of Stevens-Johnson Syndrome or of 
recurrent erythema multiforme was debilitating.  In the 
absence of debilitating episodes, the symptoms do not meet 
the criteria for an increased disability rating under 
Diagnostic Code 7827.

  C.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not employed, 
and there is no evidence of recent hospitalizations.

The Board notes that a TDIU has already been established.  
However, a TDIU involves criteria distinct from that for an 
increased schedular, or extraschedular evaluation.  Bowling 
v. Principi, 15 Vet. App. 1 (2001).

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's main contention is that service connection is 
warranted on the basis that his sick sinus syndrome is caused 
by his service-connected Stevens-Johnson Syndrome.

Service connection is available on a secondary basis for 
disease or disability that is proximately due to a service 
connected disease or disability.  38 C.F.R. § 3.310(a).  The 
regulation has been interpreted as permitting secondary 
service connection where a service connected disease or 
disability aggravates the claimed disease or injury.  Allen 
v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Service medical records contain neither manifestations nor 
complaints, nor findings of sick sinus syndrome.  Service 
dental records show complaints of chest pains in September 
1983.  The examiner noted muscle spasm.  No heart disability 
was noted.

Records show that the veteran was hospitalized for sick sinus 
syndrome with bradycardia in April 2000.  Examination 
revealed no orthostatic hypotension or bradycardia.  The 
veteran had no cardiac murmurs, no gallops, no abnormal 
sounds, and no pericardial rubs.  Chest X-rays were normal, 
and resting electrocardiogram showed sinus bradycardia.  The 
examiner indicated that the veteran's neurological symptoms 
were really not explained during the hospitalization.  The 
examiner opined that the symptoms were consistent with 
Stokes-Adams attacks, especially lasting longer than one 
second or less.
  
During a VA examination in December 2002, the examiner noted 
the veteran's medical history reflected a diagnosis, made by 
a cardiologist, of sick sinus syndrome.  The examiner could 
find no documentation that Stevens-Johnson Syndrome causes 
sick sinus syndrome.  In a December 2002 addendum, another VA 
examiner agreed that there was no relationship between 
Stevens-Johnson Syndrome and the cardiac disorder known as 
sick sinus syndrome.

The veteran underwent a VA heart examination in September 
2006.  The examiner indicated that the veteran had 
medication-related symptomatic bradycardia, which resolved 
without residuals.  The veteran's mild concentric left 
ventricular hypertrophy with excellent left ventricular 
ejection fraction may be due to underlying 
hyperparathyroidish or congenital, but of no current clinical 
significance.  Examination revealed no objective findings or 
documentation to support a viral myocarditis.  The examiner 
opined that the veteran's cardiac condition was not caused by 
or related to herpes simplex virus, Stevens-Johnson Syndrome, 
hidradenitis suppurativa, pilonidal cyst, or erythema 
multiforme.

The Board notes that the first contemporary evidence of sick 
sinus syndrome was shown in private treatment records dated 
in April 2000, many years following the veteran's separation 
from service.

While the veteran is competent to testify, via first-hand 
knowledge, that his sick sinus syndrome has increased in 
severity over the years (see Bostain v. West, 11 Vet. App. 
124, 127 (1998)), there is no competent evidence of record 
that the service-connected Stevens-Johnson Syndrome (or 
recurrent erythema multiforme) is what causes or aggravates 
the veteran's sick sinus syndrome.

In any event, there is no competent opinion that the 
veteran's sick sinus syndrome was proximately due to or the 
result of service-connected disabilities; or that the 
veteran's sick sinus syndrome was aggravated by any of the 
service-connected disabilities.

Because the competent evidence does not link a currently 
shown disability to service or to a service-connected 
disability, the weight of the evidence is against the claim.  
As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the grant of 
service connection for sick sinus syndrome on a secondary 
basis.

IV.  SMC Based on Housebound Status

A veteran is deemed housebound and, therefore, entitled to 
SMC benefits, if he is not in need of regular aid and 
attendance, but has a single service-connected disability 
rated 100 percent disabling and has additional service-
connected disabilities independently rated at 60 percent or 
more and involving different anatomical segments or bodily 
systems, under the VA's schedule for rating disabilities (38 
C.F.R. Part 4 (2006)); or is "permanently housebound" by 
reason of service-connected disability.  The "permanently 
housebound" requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and the disability or disabilities are reasonably 
certain to continue throughout his lifetime.  38 C.F.R. § 
3.350(i) (2006).

In this case, the veteran is service-connected for the 
following disabilities:  hidradenitis suppurativa, rated as 
60 percent disabling; Stevens-Johnson Syndrome with 
associated symptoms of herpes simplex virus, joint 
arthralgias, skin manifestations, and mandibular osteoporosis 
due to steroid therapy, rated as 50 percent disabling; 
dysthymic disorder with mood disorder and depressive 
features, rated as 50 percent disabling; and a recurrent 
postoperative pilonidal cyst, a painful residual scar (of 
excised cyst), bilateral scars of the inguinal areas, and 
bilateral scars of the upper right thigh-each rated as 10 
percent disabling. A noncompensable evaluation (0 percent) is 
in effect for additional scars.  The combined disability 
rating is 90 percent.  Individual unemployability has been 
awarded, effective June 19, 1999.

In January 2004, the veteran's treating physician, R. 
Bradford Pyle, M.D., indicated that the veteran required 
access to a cane in order to assist with ambulation, due to 
surgical intervention for excision of recurrent abscess in 
both the axillary area and inguinal area.  

The February 2005 VA examiner indicated that the veteran 
walked to the hallway of his office with a very slight limp 
and using a cane.  Although the veteran reported severe 
tenderness to light touch in the inguinal areas, the examiner 
found no evidence of acute infection or of chronic infection 
in any area adjacent to the scars.

The September 2006 VA examiner indicated that the veteran was 
independent in his activities of daily living.

No examiner has ever indicated that the veteran is 
substantially confined to his dwelling as a result of 
service-connected disabilities.  In fact, during the 
September 2006 examination, the veteran reported that he was 
able to cut grass, do some gardening, climb stairs, and carry 
up to 60 pounds.  Thus, a finding of "permanently 
housebound" is not warranted. 38 C.F.R. § 3.350(i) (2006). 

Because the veteran does not have a single service-connected 
disability rated as 100 percent disabling, there is no legal 
basis for awarding SMC based on being housebound.  The 
veteran's claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

V.  Specially Adapted Housing, or Special Home Adaptations

The statute governing specially adapted housing grants was 
re-written during the course of this appeal.  The new 
version, enacted on December 10, 2004, and amended on 
June 15, 2006, does not alter any substantive provisions 
applicable in this appeal.  See 38 U.S.C.A. § 2101 (West 2002 
& Supp. 2006). 

Under applicable criteria, a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
may be provided if the veteran is entitled to compensation 
for permanent and total disability due to:

(1)  The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or

(2)  Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity; or

(3)  The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 

(4)  The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

(5)  The loss or loss of use of both upper extremities 
such as to preclude use of the arms at or above the 
elbows.

38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.809(b) (2006).  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service, if:

(a)  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under 38 C.F.R. § 3.809, nor had 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and 

(b)  The veteran is entitled to compensation for 
permanent and total disability which is due to blindness 
in both eyes with 5/200 visual acuity or less, or 
includes the anatomical loss or loss of use of both 
hands.

38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.809a (2006).  

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function-whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

In January 2004, Dr. Pyle suggested that the veteran required 
"access to a cane" in order to assist with ambulation from 
the "loss of use" of his "upper and lower extremities" due 
to surgical intervention.  In this case, the evidence 
reflects neither ankylosis nor foot drop, nor a shortening of 
a lower extremity, nor paralysis, nor other impairment that 
would meet the criteria for "loss of use" as defined by 
regulation.  On VA examination in September 2006 the veteran 
had a normal gait, but used a single-pronged cane for 
"stability."  No upper extremity problems were reported.  
The preponderance of the evidence is against a finding of 
loss of use of any extremity.

Likewise, as noted above, the veteran is not entitled to 
compensation for a service-connected permanent and total 
disability due to loss of use of the upper or lower 
extremities.  Nor has service connection been awarded for any 
disability of the veteran's eyes or hands.

Because the veteran does not have service-connected blindness 
or loss of use of any extremity, there is no legal basis for 
awarding a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or in 
acquiring necessary special home adaptations.  


ORDER

A disability rating in excess of 60 percent for hidradenitis 
suppurativa is denied.

A disability rating in excess of 50 percent for Stevens-
Johnson Syndrome with associated symptoms of herpes simplex 
virus, joint arthralgias, skin manifestations, and mandibular 
osteoporosis due to steroid therapy is denied.

Service connection for sick sinus syndrome and as secondary 
to the service-connected Stevens-Johnson Syndrome, is denied.

Special monthly compensation based on housebound status is 
denied.

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing, or in acquiring 
necessary special home adaptations is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


